       Case 4:19-cv-02568-YGR Document 35 Filed 05/06/20 Page 1 of 2




 1   ALLACCESS LAW GROUP
     Irene Karbelashvili, State Bar Number 232223
 2                                                                              S DISTRICT
     irene@allaccesslawgroup.com
                                                                             ATE           C
     Irakli Karbelashvili, State Bar Number 302971                          T




                                                                                                             O
 3




                                                                       S




                                                                                                              U
                                                                      ED
     irakli@allaccesslawgroup.com




                                                                                                               RT
                                                                                         ERED




                                                                  UNIT
 4   1400 Coleman Ave Ste F28
                                                                                   O ORD
     Santa Clara, CA 95050                                                  IT IS S




                                                                                                                     R NIA
 5   Telephone:     (408) 295-0137
                                                                                                          o ge r s
     Facsimile:     (408) 295-0142                                                            onzalez R




                                                                  NO
 6                                                                                   onne G
                                                                            Judge Yv




                                                                                                                     FO
                                                                   RT




                                                                                                                LI
 7   Attorneys for Plaintiff, Deidre Kellogg                               ER




                                                                      H




                                                                                                             A
     Ketroser                                                                   N                              C
                                             Date: 5/6/2020                                       F
 8                                                                                  D IS T IC T O
                                                                                          R
 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
12
13     DAVID B. KETROSER,                              )      Case No. 19-cv-2568-YGR
                                                       )
14                            Plaintiff                )      STIPULATION DISMISSING ACTION
                                                       )      WITH PREJUDICE
15     vs.                                             )
                                                       )
16     PACIFIC MERITAGE, LLC, WILLIAM L.               )
       SCARBROUGH AND PATRICIA                         )
17     SCARBROUGH,                                     )
                                                       )
18                            Defendants.              )
                                                       )
19
20
21
22
23
24
25
26
27
28


                                                     -1-
       Case 4:19-cv-02568-YGR Document 35 Filed 05/06/20 Page 2 of 2




 1          Plaintiff DEIDRE KELLOGG KETROSER (“Plaintiff”) and Defendants PACIFIC
 2   MERITAGE, LLC, WILLIAM L. SCARBROUGH AND PATRICIA SCARBROUGH
 3   (collectively, “Defendants”) stipulate through their undersigned counsel that this action be
 4   dismissed in its entirety with prejudice pursuant to FRCP 41(a)(1)(A)(ii) with each side bearing
 5   her/their own attorney fees, costs, and litigation expenses.
 6
 7
     Dated: April 27, 2020                                  /s/ Hayley S. Grunvald
 8                                                          Hayley S. Grunvald, Attorney for
                                                            Defendants
 9
     Dated: April 27, 2020                                  /s/ Irene Karbelashvili
10                                                          Irene Karbelashvili, Attorney for
                                                            Plaintiff
11
12
13
                                               Filer’s Attestation
14
              I, Irene Karbelashvili, hereby attest that I received concurrence from defense counsel in
15   the filing of this document.
16
                                                   /s/ Irene Karbelashvili
17                                                 Irene Karbelashvili

18
19
20
21
22
23
24
25
26
27
28


                                                      -2-
